

113 HR 3909 IH: Postmark Payment Act of 2014
U.S. House of Representatives
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3909IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2014Mr. Cohen introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 39, United States Code, to provide that the payment of a bill, invoice, or statement of account due, if made by mail, shall be considered to have been made on the date as of which the envelope which is used to transmit such payment is postmarked.1.Short titleThis Act may be cited as the Postmark Payment Act of 2014.2.Date of postmark to be treated as date of payment of a bill, invoice, or statement of account due(a)In generalChapter 26 of title 39, United States Code, is amended by adding at the end the following:2606.Date of postmark to be treated as date of payment of a bill, invoice, or statement of account due(a)If any payment required to be made on or before a prescribed date is, after such date, delivered by the Postal Service to the payee, such payment shall be deemed received by the payee on the date of the United States postmark stamped on the envelope or other cover in which such payment is mailed.(b)Subsection (a) shall not apply with respect to any payment—(1)other than a payment on a bill, invoice, or statement of account due;(2)which is required, by law, regulation, or contract, to be delivered by any method other than by mail; or(3)which is subject to any other provision of Federal law specifying how a postmark date shall be used in determining the date on which such payment shall be deemed to have been delivered or made.(c)Subsection (a) shall apply only if—(1)the postmark date falls on or before the prescribed date for making the payment; and(2)the payment was, on or before such date, deposited in the mail in the United States in an envelope or under other appropriate cover, postage prepaid, properly addressed to the payee.(d)Subsection (a) shall not apply in the case of a postmark not made by the Postal Service.(e)For purposes of this section—(1)the term payee, as used with respect to a payment, includes any person duly authorized to receive such payment; and(2)the term United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.(f)Regulations to carry out this section may be prescribed by the Postal Service..(b)Conforming amendmentThe table of sections for chapter 26 of title 39, United States Code, is amended by adding at the end the following:2606. Date of postmark to be treated as date of payment of a bill, invoice, or statement of account due..3.Effective dateThe amendments made by this Act shall apply with respect to any mailing postmarked after the end of the 3-month period beginning on the date of enactment of this Act.